DETAIL ACTION
	Claims 1-20 are allowed in this Office Action.
Information Disclosure Statement
The information disclosure statements (IDS) submitted 7/14/2021 is in compliance with the provisions of 37 CFR 1.97, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
	Terminal Disclaimer filed on January 14, 20022 is approved on January 14, 2022.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Elise Heilbrunn (Reg. # 42,648) on January 14, 2022.
The application has been amended as follows:
Claims 1, 10 and 19 are amended.

AMENDMENTS TO THE CLAIM
1. (Currently Amended) A system comprising: 
one or more hardware processing devices to execute one or more client threads and to execute one or more corresponding processing threads, wherein the processing 
a queue processing agent communicatively coupled with the processing threads to receive the statistical information, to cause the statistical information to be stored in chunks of memory managed via a plurality of queues, wherein the queue processing agent maintains at least an in-use list of chunks and at least a free list of chunks and the processing threads are further configurable to obtain contextual information corresponding to the database query; 
a statistics agent communicatively coupled with the queue processing agent, the statistics agent to analyze the chunks of memory containing the statistics, wherein the statistics agent is configurable to generate and update aggregated statistics based on the contextual information; 
a filtering agent communicatively coupled with the statistics agent, the filtering agent to manage a hash table to store chunks of data with corresponding statistics and a circular array to store chunks of data victimized from the hash table and to filter outlier statements based on the statistics and to cause non-outlier statements to be stored by a storage device.  
2. (Original) The system of claim 1 wherein the processing threads are further configurable to obtain contextual information corresponding to the database query.  
3. (Original) The system of claim 2 wherein the statistic agent is configurable to generate and update aggregated statistics based on the contextual information.  
4. (Original) The system of claim 2 wherein the contextual information comprises app-specific contextual information.  

6. (Original) The system of claim 2 wherein the contextual information comprises database contextual information.  
7. (Original) The system of claim 6 wherein the database contextual information comprises one or more of: a transaction identifier (transaction ID), a statement identifier (statement ID), a statement nest level, a plan identifier (plan ID), and bind variables.  
8. (Original) The system of claim 1 wherein the database query statements comprise structured query language (SQL)-compliant database query statements.  
9. (Original) The system of claim 1 wherein the statistical information comprises one or more of: statement execution time, resources consumed.  
10. (Currently Amended) A method for utilizing statistical information in a database environment, the method comprising: 
executing one or more client threads with one or more hardware computing devices; executing, with the one or more hardware computing devices, one or more processing threads corresponding to the one or more client threads, wherein the processing threads are configurable to generate statistical information for each database query statement processed by the corresponding client thread; 
generating, with the one or more hardware computing devices, the statistical information from the processing threads;
-4-Application No. 16/565,306Atty. Docket No. SFDC-P248-BC Amendment dated July 14, 2021Examiner BUI Response to Office Action of January 14, 2021TC/A.U. 2153causing, with the one or more hardware computing devices, the statistical information to be stored in chunks of memory managed via a plurality of queues; 

analyzing the chunks of memory containing the statistics with the one or more hardware computing devices; 
generating updated aggregated statistics based on the contextual information; managing a hash table to store chunks of data with corresponding statistics and a circular array to store chunks of data victimized from the hash table; 
filtering, with the one or more hardware computing devices, outlier statements based on the statistics; and 
causing, with the one or more hardware computing devices, non-outlier statements to be stored by a storage device.  
11. (Original) The method of claim 10 wherein the processing threads are configurable, with the one or more hardware computing devices, to obtain contextual information corresponding to the database query.  
12. (Original) The method of claim 11 wherein the one or more hardware computing devices are configurable to generate and update aggregated statistics based on the contextual information.  
13. (Original) The method of claim 11 wherein the contextual information comprises app-specific contextual information.  
14. (Original) The method of claim 13 wherein the app-specific contextual information comprises one or more of: a tenant identifier (tenant ID), a user identifier (user ID), and a universal resource identifier (URI).  

16. (Original) The method of claim 15 wherein the database contextual information comprises one or more of: a transaction identifier (transaction ID), a statement identifier (statement ID), a statement nest level, a plan identifier (plan ID), and bind variables.  
17. (Original) The method of claim 10 wherein the database query statements comprise structured query language (SQL)-compliant database query statements.  
18. (Original) The method of claim 10 wherein the statistical information comprises one or more of: statement execution time, resources consumed.  
19. (Currently Amended) A non-transitory computer-readable medium having stored thereon sequences of instructions for utilizing statistical information in a database environment that, when executed by one or more processors, cause the one or more processors to: 
execute one or more client threads; execute one or more processing threads corresponding to the one or more client threads, wherein the processing threads are configurable to generate statistical information for each database query statement processed by the corresponding client thread; 
generate the statistical information from the processing threads; cause the statistical information to be stored in chunks of memory managed via a plurality of queues; 
maintain an in-use list of chunks and a free list of chunks wherein the processing threads are further configurable to obtain contextual information corresponding to the database query; 

generate updated aggregated statistics based on the contextual information; 
manage a hash table to store chunks of data with corresponding statistics and a circular array to store chunks of data victimized from the hash table; 
filter outlier statements based on the statistics; and 
cause non-outlier statements to be stored by a storage device.  
-7-Application No. 16/565,306Atty. Docket No. SFDC-P248-BCAmendment dated July 14, 2021Examiner BUIResponse to Office Action of January 14, 2021TC/A.U. 2153 20. (Original) The non-transitory computer-readable medium of claim 19 wherein the processing threads are configurable to obtain contextual information corresponding to the database query.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The Examiner has considered Applicant’s Arguments/Remarks filed (pages 8-15) dated July 14, 2021, regarding the features of claims 1, 10 and 19, the claimed features “a filtering agent communicatively coupled with the statistics agent, the filtering agent to manage a hash table to store chunks of data with corresponding statistics and a circular array to store chunks of data victimized from the hash table”, and in conjunction with other elements of the independent claims would not found anticipated or obvious over the prior art made of record. 
	The prior art Muras et al. (US 2006/0031189) discloses a technique for data mining, tuning query execution performance and automatic query optimization in a database management system.

	The prior art Burger (US 2010/0153431) discloses techniques of defining a rule for executing a structured query language (SQL) statement, the rule including a resource threshold. A violation of the rule may be detected during an execution of the SQL statement. Further, SQL execution data is logged in a log table as a result of the rule being violated, the SQL execution data including a statistics collection recommendation. An estimated cost of gathering statistics indicated by the statistics collection recommendation is compared to an estimated resource savings and a data dictionary storing statistics on data objects associated with the SQL statement is updated as a function of the comparing.
	The prior art Belknap et al. (US 2009/0106219) discloses techniques for ensuring that a database command is executed according to a query plan that has been verified to be actually optimal. Except in rare circumstances, a database server does not execute a query plan unless it is first verified by the database server. The database server receives a request to execute a database command. The database server determines an unverified plan is the best plan for satisfying the request. Rather than risk the unknown behavior of an unverified plan, the database server instead satisfies the request according to a verified plan. Subsequently--for example as part of a scheduled job--the database server executes the unverified plan to determine performance statistics. Based at least on the performance statistics, the database server determines whether or not to verify the unverified plan. Techniques for concurrent and optimistic verifications are also disclosed.	
 After a further search and a thorough examination of the present application and in light of the prior arts made of record, claims are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/Thuy (Tiffany) Bui/ 
Examiner, Art Unit 2153/
/KRIS E MACKES/Primary Examiner, Art Unit 2153